170 S.E.2d 619 (1969)
6 N.C. App. 529
Mrs. Kate G. ROCKETT
v.
The CITY OF ASHEVILLE.
No. 6928SC403.
Court of Appeals of North Carolina.
November 19, 1969.
Don C. Young, Asheville, for the plaintiff appellant.
*620 Van Winkle, Buck, Wall, Starnes & Hyde, by O. E. Starnes, Jr., Asheville, for the defendant appellee.
HEDRICK, Judge.
The principles of law regarding the liability of a municipality for failing to keep its streets and sidewalks in a safe condition were set out by Parker, J., now C. J., in Smith v. Hickory, 252 N.C. 316, 113 S.E.2d 557 (1960), as follows:
"The governing authorities of a town or city have the duty imposed upon them by law of exercising ordinary care to maintain its streets and sidewalks in a condition reasonably safe for those who use them in a proper manner. Liability arises only for a negligent breach of duty, and for this reason it is necessary for a complaining party to show more than the existence of a defect in the street or sidewalk and the injury: he must also show that the officers of the town or city knew, or by ordinary diligence, might have known of the defect, and the character of the defect was such that injuries to travellers using its street or sidewalk in a proper manner might reasonably be foreseen. Actual notice is not required. Notice of a dangerous condition in a street or sidewalk will be imputed to the town or city, if its officers should have discovered it in the exercise of due care."
These principles have been cited and quoted with approval in numerous decisions of the Supreme Court. See Faw v. North Wilkesboro, 253 N.C. 406, 117 S.E.2d 14 (1960); Waters v. Roanoke Rapids, 270 N.C. 43, 153 S.E.2d 783 (1967). See also G.S. § 160-54.
Application of the foregoing controlling principles of law does not make a municipality an insurer of persons injured while using the public streets and sidewalks of a municipality. Mosseller v. Asheville, 267 N.C. 104, 147 S.E.2d 558, 20 A.L.R. 3d 1286 (1966); Fitzgerald v. Concord, 140 N.C. 110, 52 S.E. 309 (1905).
The pleadings and evidence of the instant case raise the issues of the actionable negligence of the defendant and the contributory negligence of the plaintiff. We hold that the judgment of nonsuit was properly entered, if not on the principal question of liability, then upon the ground of contributory negligence. Houston v. Monroe, 213 N.C. 788, 197 S.E. 571 (1938); Watkins v. Raleigh, 214 N.C. 644, 200 S.E. 424 (1939). Ordinarily the burden of proving contributory negligence is on the defendant but where the evidence of the plaintiff is so clear as to compel no other conclusion, the law requires that the Court sustain the motion for judgment of involuntary nonsuit. As stated by Lake, J., in Waters v. Roanoke Rapids, supra:
"The motion for judgment of nonsuit could be sustained on the ground of contributory negligence by the plaintiff only if the plaintiff's evidence, construed most favorable to her, established so clearly that no other conclusion can reasonably be drawn therefrom that the plaintiff, as she walked upon this sidewalk, failed to exercise the case which a reasonable person would have exercised in so walking at that time and place."
The plaintiff testified that she was returning to her home from the southern part of the city to the northern part of the city and that when she came to the intersection of Hilliard Street and Asheland Avenue she decided to walk on the sidewalk on the northern side of Hilliard Street because: "I thought it would be nearer for me to cut through there than it was the other way * * *." The plaintiff testified that on going from her home to the southern part of the city she had travelled along Asheland Avenue from Patton Avenue. The evidence is clear that the plaintiff had a choice of routes from the intersection of Asheland Avenue and Hilliard Street. The plaintiff fell less than one block from the point where she *621 made the decision to walk along the northern side of Hilliard Street. The plaintiff further testified:
"This sidewalk that I was walking on, I couldn't hardly tell what kind of material it was made of, it was so broken up. Before I got to this place in the sidewalk, it looked like it was made out of cement. It was about eight feet wide. It was downhill, it was slanting like this in there where I fell, where my foot slipped.
"I came to a place where it was, it had sunk down, the place had, and it looked like there were little gravels all over it, and it was broken up, and right next to it was a parking lot. I couldn't go above it, and cars on this side, I couldn't go on that side, so I thought I would cross it, and I got about three steps when my foot slipped, and I couldn't catch, and it throwed me back over, and this hip hit the sidewalk way over there, and that is when it broke my hip."
On cross-examination, the plaintiff testified:
"I remember about what time of day it was when I fell. It was about 2:00 in the afternoon. I had my glasses on. I was by myself. It was a clear day, the sun was shining, but it was cold."
Clearly the plaintiff had discovered and was aware of any defective or dangerous conditions prior to undertaking to traverse the allegedly defective portion of the sidewalk described as being from eight to eighteen feet in length and three to six feet in width. Apparently the plaintiff determined that the route over the depressed and broken section of the sidewalk presented less perils than undertaking to walk in the edge of Hilliard Street or passing the area by way of that portion of the sidewalk immediately adjacent to the parking lot. Once the plaintiff had discovered the defective area, which she now contends was dangerous and unsafe, she was under a duty for her own safety, to exercise a degree of care commensurate with the danger or appearance thereof. Watkins v. Raleigh, supra; Ferguson v. Asheville, 213 N.C. 569, 197 S.E. 146 (1938).
After considering the evidence in the light most favorable to the plaintiff, we believe that, after discovering the defective condition of the sidewalk, for her own convenience she thought she was choosing the least perilous of the three dangerous routes. Prudence, rather than convenience, should have motivated the plaintiff's choice. The plaintiff was not compelled to undertake to traverse the area at all. Although it may have been inconvenient, the plaintiff could have returned to the corner of Hilliard Street and Asheland Avenue. As was said in Dunnevant v. R. R., 167 N.C. 232, 83 S.E. 347 (1914), quoted by Schenck, J., in Groome v. Statesville, 207 N.C. 538, 177 S.E. 638 (1935):
"`If two ways are open to a person to use, one safe and the other dangerous, the choice of the dangerous way, with knowledge of the danger, constitutes contributory negligence. * * * And where a person sui juris knows of a dangerous condition and voluntarily goes into the place of danger, he is guilty of contributory negligence, which will bar his recovery.'"
As to the negligence of the defendant city, we are cited by the appellants to numerous decisions of the Supreme Court of North Carolina: Bunch v. Edenton, 90 N.C. 431; Fitzgerald v. Concord, supra, Radford v. Asheville, 219 N.C. 185, 13 S.E.2d 256 (1941); Ferguson v. Asheville, supra; Doggett Lumber Co. v. Perry, 212 N.C. 713, 194 S.E. 475 (1938); Waters v. Roanoke Rapids, supra.
An examination of all of these cases reveals that each is factually distinguishable in that the defective or dangerous condition of the public street or sidewalk complained of was concealed or was not discovered by the plaintiff prior to the incident causing the personal injury. As pointed out in the instant case, the plaintiff *622 obviously knew or had discovered that the sidewalk was defective; nevertheless, she chose to continue her way along Hilliard Street over the area she now complains was defective. We believe her action in doing so was contributory negligence as a matter of law. The judgment of the Superior Court of Buncombe County of 29 April 1969 is affirmed.
MALLARD, C. J., and MORRIS, J., concur.